


117 HRES 91 EH: Providing for consideration of the Resolution (H. Res. 72) removing a certain Member from certain standing committees of the House of Representatives.
U.S. House of Representatives
2021-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
117th CONGRESS
1st Session
H. RES. 91
In the House of Representatives, U. S.,

February 4, 2021

RESOLUTION
Providing for consideration of the Resolution (H. Res. 72) removing a certain Member from certain standing committees of the House of Representatives.


That upon adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the resolution (H. Res. 72) removing a certain Member from certain standing committees of the House of Representatives. The resolution shall be considered as read. The previous question shall be considered as ordered on the resolution and preamble to adoption without intervening motion or demand for division of the question except one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Ethics.  Cheryl L. Johnson,Clerk. 